Citation Nr: 0617749	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-15 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left (non-dominant) arm muscle injury, Muscle Group VIII, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which decision denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
left arm muscle injury, as well as his claim of entitlement 
to TDIU.  

In August 2005, the Board remanded this appeal in order for 
additional notification to be provided to the veteran.  That 
was accomplished, and the case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected left arm muscle injury is 
manifested by mild weakness, with no atrophy or muscle loss 
and no muscle herniation.

2.  In addition to the left arm muscle injury residuals, 
evaluated as 10 percent disabling, the veteran is service 
connected for residuals of left foot frostbite, evaluated as 
20 percent disabling; residuals of right foot frostbite, 
evaluated as 
20 percent disabling; left (non-dominant) ulnar palsy, 
evaluated as 20 percent disabling; and left elbow gunshot 
wound scar, evaluated as 10 percent disabling.

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected left (non-dominant) arm muscle injury, 
Muscle Group VIII, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.73, Diagnostic Code 5308 (2005).

2.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.321, 
3.341, 3.400, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his left arm muscle injury, as well as TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Board initially finds that the August 2005 remand 
directives have been complied with, and, as such, a new 
remand is not required to satisfy the holding of Stegall v. 
West, 11 Vet. App. 28 (1998).  The veteran does not appear to 
contend otherwise.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Here, the veteran was sent preajudication notice in the form 
of a letter dated in April 2001, which was clearly before the 
March 2002 rating decision that is the subject of this 
appeal.  Nevertheless, as noted by the Board in an August 
2005 remand, he was not furnished with any VCAA notice with 
regard to his claim for TDIU benefits.  Moreover, the Board 
also determined that the April 2001 letter did not 
sufficiently satisfy all of the necessary notification 
elements.  Accordingly, the appeal was remanded to provide 
the proper notification, which was accomplished by a letter 
dated in September 2005.  

For the reasons detailed below, the Board finds that, through 
these letters, in particular the September 2005 VCAA letter, 
the veteran has been amply informed of what is required of 
him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The April 2001 letter stated, in 
pertinent part, that to establish entitlement to increased 
service-connected compensation benefits, the evidence must 
establish that the service-connected left arm muscle injury 
had "increased in severity in accordance with the Schedule 
for Rating Disabilities (38 C.F.R. Part 4)."  Similar 
language was contained in the September 2005 letter; "you 
may submit evidence showing that your service-connected arm 
muscle injury has increased in severity."  Moreover, that 
letter also addressed the requirements for a TDIU, to 
include, in pertinent part, that the veteran's "service-
connected disability or disabilities are sufficient, without 
regard to other factors, to prevent you from performing 
mental and/or physical tasks required to get or keep 
substantially gainful employment."

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  Both the April 
2001 and September 2005 VCAA letters indicated they would 
obtain relevant records from VA or other Federal agency or 
department, and that they would request such records from 
private sources.  In addition, these letters stated that VA 
would provide a medical examination or get a medical opinion 
if they decided it was necessary to make a decision on the 
veteran's claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  Both the April 2001 and September 2005 
VCAA letters noted above contained language indicating the 
veteran should identify any relevant evidence he wanted VA to 
request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
both letters informed the veteran that while VA would request 
private records, it was ultimately his responsibility to make 
sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
In pertinent part, the September 2005 VCAA letter informed 
the veteran that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  This letter also informed the veteran that 
"[i]f you have any evidence in your possession that pertains 
to your claim, please send it to us."  

The Board also wishes to note that the August 2005 remand 
included a discussion of the general VCAA notification 
requirements.  Further, the appealed rating decision, the 
September 2002 SOC, as well as Supplemental SOCs (SSOCs) 
promulgated in March 2004 and February 2006 provided 
information regarding the law and governing regulations 
regarding this case, as well as the reasons for the 
determinations made with respect to the veteran's claims.  

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that none of the aforementioned 
elements appear to be applicable to the veteran's TDIU claim.  
With respect to the left arm claim, elements (1) to (3), are 
not at issue as service connection has already been 
established for this disability.  The degree of disability 
[element (4)] is the subject of this appeal, and has been 
addressed by the VCAA letters noted above.  The appropriate 
effective date [element (5)] has not been contested by the 
veteran.  Moreover, for the reasons stated above, the veteran 
is not entitled to the benefits sought on appeal.  
Accordingly, any deficiency regarding element (5) has been 
rendered moot.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Conway v. Principi, 353 F. 
3d 1369 (Fed. Cir. 2004) [the Veterans Claims Court shall 
"take due account of the rule of prejudicial error"]; Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is already of 
record; the veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.  
In fact, by a March 2006 statement, the veteran reported that 
he had no other information or evidence to submit, and that 
he wanted his case returned to the Board for further 
appellate consideration as soon as possible.  Moreover, the 
veteran has been accorded a VA medical examination which 
evaluated the severity of his left arm muscle injury, and he 
has not indicated the disability has increased in severity 
since the last examination.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, and 
he has indicated that he does not want a hearing in 
conjunction with this appeal.  Moreover, as noted in the 
preceding paragraph, the veteran reported in the March 2006 
statement that he had no other information or evidence to 
submit, and that he wanted his case returned to the Board for 
further appellate consideration as soon as possible.

Accordingly, the Board will move on to a decision on the 
merits.

1.  Entitlement to an increased rating for service-connected 
left (non-dominant) arm muscle injury, Muscle Group VIII, 
currently evaluated as 10 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating muscle disabilities

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  

Objective findings characteristic of severe muscle disability 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).


Specific schedular criteria

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5308, 
provides evaluations for disability of Muscle Group VIII.  
The function of these muscles are as follows: extension of 
wrist fingers and thumb; abduction of thumb.  Muscles arising 
mainly from external condyle of humerus.  [Emphasis in 
original]; extensors of carpus, fingers, and thumb; 
supinator.

The veteran is right handed.  That is his major or dominant 
arm.   His service-connected left upper extremity is his 
nondominant extremity.  See 38 C.F.R. § 4.69 (2005) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 5308, a slight injury to this muscle 
group warrants a noncompensable rating for both the dominant 
and nondominant extremity.  A moderate injury to this muscle 
group is evaluated as 10 percent disabling, both dominant and 
nondominant.  Finally, both a moderately severe and severe 
injury to the nondominant extremity warrants a 20 percent 
rating. 

Analysis

Initial matters

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
In this case, it appears to be uncontroverted that the 
service-connected disability involves Muscle Group VII and 
that Diagnostic Code 5308 is the proper code under which to 
rate the veteran.  The veteran and his representative have 
not contended otherwise. 

The veteran is also service connected for a scar and left 
ulnar nerve palsy, both of which are also residuals of the 
in-service gunshot wound.  Therefore, in evaluating the left 
arm muscle injury, the Board must be cognizant of the anti-
pyramiding provisions of 38 C.F.R. § 4.14 (2005) [the 
evaluation of the same disability under various diagnoses is 
to be avoided] in evaluating the left arm muscle injury.  

The Board additionally observes that there  is of record 
sufficient medical evidence to differentiate the muscle 
injury residuals versus the disability caused by the other 
two service-connected disabilities of the left upper 
extremity, as well as a non service connected left shoulder 
disability.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Schedular rating

Applying the pertinent law and regulations to the facts of 
this case, and for reasons explained below, the Board finds 
that the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent for his 
service-connected left arm muscle injury to Muscle Group 
VIII.

Initially, a historical review by the Board indicates that 
the service medical records contain evidence of a penetrating 
gunshot wound to the lateral aspect of the left elbow in July 
1950.  Specifically, the records reflect the wound was 
incurred accidentally while the veteran was on the rifle 
range, pulling targets, when a piece of a 30 caliber bullet 
ricocheted, striking the left elbow.  The service medical 
records do not show hospitalization for a prolonged period 
for treatment following the initial gunshot wound.  In 
pertinent part, the service medical records indicate he was 
discharged to duty, general service, approximately 5 days 
after the initial injury.  Further, the wound was without 
artery or nerve involvement.  Consequently, the Board finds 
that the veteran's history is not consistent with that of a 
moderately severe or severe muscle injury.

The Board acknowledges that record includes evidence of 
complaints of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), including 
complaints of left elbow pain.  However, such complaints are 
consistent with a moderate muscle injury, which corresponds 
to the current 10 percent rating.

The Board also finds that the objective medical findings do 
not meet or nearly approximate that of a moderately severe 
muscle injury.  For example, an October 2000 VA medical 
examination reflects that there was no atrophy or muscle loss 
that was apparent.  Muscle strength was found to be slightly 
reduced compared to the right, at a level of 4 over 5.  There 
was no muscle herniation found on this examination, nor were 
there tumors of the muscle.  A subsequent April 2001 VA 
examination found, in pertinent part, that there was only 
mild loss of shoulder movement and that the veteran has been 
unable to extent the elbow fully.  His left arm and hand were 
found to be weaker than the right, and he had some limited 
flexion and extension.  Nevertheless, there was no muscle 
herniation, no atrophy was noted, and there was no loss of 
muscle found on this examination.  These objective findings 
indicate no more than a moderate muscle disability.  

The Board also finds it significant that the medical evidence 
since the April 2001 VA examination primarily concerns 
treatment and/or evaluation for conditions other than the 
service-connected left arm muscle injury.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria necessary for a 
rating in excess of 10 percent for his service-connected left 
arm muscle injury.

DeLuca considerations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45, as well as the holding of DeLuca, supra.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
the case here with Diagnostic Code 5308, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

The Board adds that the symptoms complained of by the veteran 
(pain, weakness and the like) are in fact encompassed in the 
disability rating assigned under Diagnostic Code 5308.  See 
38 C.F.R. § 4.56, discussed above.

Extraschedular consideration

In the February 2006 SSOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative. The record does not show that the veteran 
has required frequent hospitalizations for his service 
connected muscle injury.  Indeed, as alluded to above, this 
disability is hardly mentioned in recent outpatient treatment 
reports.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions. While 
the veteran is currently unemployed, he worked full time as a 
licensed practical nurse (LPN) until 1993 when he was 61 
years of age.  As will be discussed in greater detail below, 
the veteran's current unemployability is due to numerous 
physical problems, both service connected and non service 
connected.  There is no indication that left arm muscle 
disability markedly interferes with his employability, that 
is beyond the level contemplated in the assigned disability 
rating.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2005). Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."   See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

2.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).

Analysis

Applying the pertinent law and regulations to the facts of 
this case, and for reasons expressed below, the Board finds 
that the veteran does not meet or nearly approximate the 
criteria necessary for a TDIU.

As explained above, the veteran is in receipt of a 10 percent 
disability rating for his service-connected left arm muscle 
injury.  The record reflects that he is also service 
connected residuals of left foot frostbite, evaluated as 20 
percent disabling; residuals of right foot frostbite, 
evaluated as 20 percent disabling; left ulnar palsy, 
evaluated as 20 percent disabling; and left elbow gunshot 
wound scar, evaluated as 10 percent disabling.  The veteran 
has a total combined disability rating of 60 percent.  See 
38 C.F.R. § 4.25 (2005).  

The Board acknowledges that 38 C.F.R. § 4.16(a) (2005) 
provides, in pertinent part, that for the purpose of 
determining one 60 percent rating or one 40 percent rating, 
the following will be considered as one disability: "(1) 
Disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, if 
applicable," and "(2) disabilities resulting from common 
etiology or single incident."  These provisions are 
applicable to the cold injury residuals, as well as his 
gunshot wound residuals, for them to be considered single 
disabilities.  Nevertheless, even though these provisions 
indicate he would satisfy the requirement for a single 
disability rated as 40 percent disabling he would not have a 
single disability rated as 60 percent.  Moreover, even with a 
single disability considered as 40 percent disabling, he 
would need a combined disability of 70 percent in order to be 
considered for a TDIU on a schedular basis.  As already 
noted, his combined rating in 60 percent.  Thus, he does not 
meet the schedular standards for consideration of a TDIU 
under 38 C.F.R. § 4.16(a) (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  Accordingly, the Board has considered whether the 
veteran's claim for TDIU should be referred to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  That section has been discussed in 
connection with the first issue on appeal.  

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  
A disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the veteran indicated on his July 2001 
VA Form 21-8940 [Application for Increased Compensation Based 
on Unemployability] that he last worked full-time in November 
1993 as an LPN.  He indicated that he left this job because 
of disability, and that while he had tried to obtain 
employment since that time he had not been accepted "due to 
work ability."

There is no competent medical evidence which supports the 
veteran's contention that he is unable to obtain and/or 
retain substantially gainful employment due solely to his 
service-connected disabilities.  Rather, the competent 
medical evidence reflects that the veteran experiences 
significant impairment from multiple nonservice-connected 
medical disabilities, to include sleep apnea, chronic 
obstructive pulmonary disease (COPD), coronary artery 
disease, obesity, hyperlipidemia, degenerative arthritis of 
the left shoulder, hypertension, anxiety disorder, squamous 
cell carcinoma, and total knee replacement.  In fact, the 
veteran himself asserted as part of his July 2001 VA Form 21-
8940, as well as on a subsequent March 2004 statement, that 
it was his service-connected feet disabilities in combination 
with his nonservice-connected knee disabilities which caused 
his unemployability [emphasis added by the Board].  As noted 
above, in evaluating a veteran's employability, consideration 
may not be given to his impairment caused by non service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

The veteran's service-connected disabilities in essence 
encompass some loss of strength in his left (non dominant) 
arm.  With respect to frostbite residuals of both feet, a 
September 2002 VA  examination, which was scheduled 
specifically to identify any such residuals, found only mild 
residuals.  The medical evidence, on the other hand, also 
shows significant non service-connected disability of the 
lower extremities, including osteoarthritis of both feet, 
ankles and knees, as well as non service-connected arthritis 
of the left shoulder.  

In short, there is no evidence that the veteran's service-
connected disabilities, alone, are productive of 
unemployability.  The service-connected disabilities pale in 
comparison with the veteran's non-service disabilities, which 
encompass a constellation of medical problems.  Indeed, the 
bulk of the recent medical treatment records are for non 
service-connected problems, to include "severe" COPD as 
well as congestive heart failure.  The Board also finds it 
significant that the veteran was evidently able to work with 
the long-standing service-connected disabilities, and only 
gave up work when the non service-connected disabilities came 
to the fore.  Indeed, his leaving work in 1993 coincides with 
the onset of cardiac problems, as evidenced by 1993 records 
from Lourdes Hospital.       

The veteran has indicated that he cannot work due to his 
service-connected disabilities.  As noted above, he is an 
LPN, and the Board has taken this into consideration.  
However, self interest may play a role in the veteran's self-
assessment; he can hardly be said to be dispassionate 
concerning his own claim for VA benefits.  See Pond v. West, 
12 Vet. App. 341, 345 (1999) [self-interest may affect the 
credibility of testimony, even that of medical 
professionals].

In short, the Board concludes that the veteran is adequately 
compensated for his service-connected disabilities via the 60 
percent combined rating which is currently assigned.  See Van 
Hoose, supra.  An exceptional or unusual disability picture 
has not been presented.  Based on a thorough review of the 
entire record, the Board concludes that the medical and other 
evidence of record does not demonstrate that the veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation, so as to render 
impractical the application of the regular schedular 
standards.  

For reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for TDIU.  
The benefits sought on appeal are accordingly denied.




ORDER

Entitlement to an increased rating for service-connected left 
(non-dominant) arm muscle injury, Muscle Group VIII, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


